 Case 5:18-cv-05054-JLV Document 42 Filed 08/05/21 Page 1 of 2 PageID #: 236




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


ANITA BRAVE HEART, Administrator of                     CIV. 18-5054-JLV
the Estate of Jamie Brave Heart,

                    Plaintiff,                               ORDER

    vs.

UNITED STATES OF AMERICA,

                    Defendant.


      Plaintiff Anita Brave Heart brought this action under the Federal Tort

Claims Act alleging an Oglala Sioux Tribe Department of Public Safety officer

negligently killed Jamie Brave Heart. (Docket 1). On June 18, 2020, the court

entered an order granting Ms. Brave Heart’s attorney’s motion to withdraw.

(Docket 36). The court also ordered Ms. Brave Heart to (1) retain new counsel,

(2) inform the court by letter if she intended to proceed pro se, or (3) request

court appointed counsel by July 31, 2020. Id. at p. 2. To date, Ms. Brave

Heart failed to respond to the court’s directive. Additionally, on September 14,

2020, the government filed a motion for summary judgment, along with a

memorandum in support of its motion, a statement of undisputed material

facts and a declaration of the Assistant United States Attorney pursuant to

28 U.S.C. § 1746. (Dockets 38-41). Ms. Brave Heart failed to file any response

to the government’s motion, and nothing has been filed on the docket since

September 14, 2020.
 Case 5:18-cv-05054-JLV Document 42 Filed 08/05/21 Page 2 of 2 PageID #: 237




      “A district court has discretion to dismiss an action under [Fed. R. Civ.

P.] 41(b) for a plaintiff’s failure to prosecute, or to comply with the Federal

Rules of Civil Procedure or any court order.” Henderson v. Renaissance Grand

Hotel, 267 Fed.Appx. 496, 497 (8th Cir. 2008). Ms. Brave Heart failed to

comply with the court’s order of June 18, 2020, and her lack of response to the

government’s motion for summary judgment additionally indicates a “failure to

prosecute” her complaint. Smith v. Gold Dust Casino, 526 F.3d 402, 405 (8th

Cir. 2008) (internal quotation omitted). Accordingly, it is

      ORDERED that the complaint is dismissed without prejudice pursuant

to Federal Rule of Civil Procedure 41(b).

      IT IS FURTHER ORDERED that defendant’s motion for summary

judgment (Docket 38) is denied as moot.

      Dated August 5, 2021.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                         2
